DETAILED ACTION

Status of Claims
This action is in reply to the submission filed on 12/28/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendments to claims 1, 7, 13, 20, 23 and 26 are acknowledged.
Claims 1-3, 7-9, 13-15 and 19-27 are currently pending and have been examined under the effective filing date of 3/23/2017.
Response to Arguments
Applicant's arguments filed 12/28/2020 have been fully considered. Examiner thanks Applicant for the clear remarks concerning the non-final rejection after RCE and presents the following remarks in response to the submission filed 12/28/2020.
Regarding page 13, Examiner notes the distinctions between the present application and Itakura (Pat. No. 10,657,510.) Therefore, the double patenting rejection is withdrawn.
Regarding page 17, Examiner notes Applicant’s amendments regarding the particular positions of the modes on the mode switch and submits Battlogg in addition to Warner and Mizuno to clarify a prior art disclosure teaching what is 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3, 7-9, 13-15 and 19-27 are rejected under 35 U.S.C. 103 as being unpatentable over Warner (Pub. No. US 2015/0339654 A1) in view of Battlogg (Pub. No. US 2016/0378131 A1,) and further in view of Mizuno (Pat. No. 4,766,540.)
Regarding Claims 1, 7 and 9, Warner discloses an electronic apparatus comprising: (Warner ¶0065; When the wireless device)
a communication unit configured to perform wireless communication with a portable terminal; and  (Warner ¶0065; When the wireless device is removed from the wired connectivity cradle, the wireless device may be switched from a wired communication mode to a wireless communication mode via activation and deactivation of the appropriate communication modules.)
a mode switching unit (Warner ¶0065; When the wireless device is removed from the wired connectivity cradle, the wireless device may be switched from a wired communication mode to a wireless communication mode via activation and deactivation of the appropriate communication modules. The switch from wired to wireless communication mode may be performed automatically by software or firmware running on the wireless device or performed manually at the direction of a user.)
Warner does not disclose, but Battlog discloses wherein the mode switching unit has a plurality of rotation positions including at least: 
a first rotation position for turning on power of the communication unit and performing a first process in which the wireless communication with the portable terminal occurs; (Battlogg ¶0156; control command transmission unit (radio, WLAN, Bluetooth, NFC, antenna) are preferably also integrated in the actuator or rotary knob.) (Battlogg ¶0296-0297, Figures 8a-8c; teaches a rotational switch with modes including power off, wireless communication mode, and a second wireless communication mode, the two wireless communication modes being related to music)
a second rotation position for turning on the power of the communication unit and performing a second process in which the wireless communication with the portable terminal occurs; and (Battlogg ¶0156; control command transmission unit (radio, WLAN, Bluetooth, NFC, antenna) are preferably also integrated in the actuator or rotary knob.) (Battlogg ¶0296-0297, Figures 8a-8c; teaches a rotational switch with modes including power off, wireless communication mode, and a second wireless communication mode, the two wireless communication modes being related to music)
a third rotation position for turning off the power of the communication unit and performing a third process in which the wireless communication with the (Battlogg ¶0156; control command transmission unit (radio, WLAN, Bluetooth, NFC, antenna) are preferably also integrated in the actuator or rotary knob.) (Battlogg ¶0296-0297, Figures 8a-8c; teaches a rotational switch with modes including power off, wireless communication mode, and a second wireless communication mode, the two wireless communication modes being related to music)
wherein the first rotation position and the second rotation position, which are both for turning on the power of the communication unit, are arranged within the firstResponse to Office ActionPage 3 Serial Number: 15/887,487rotatable range, and the third rotation position for turning off the power of the communication unit is arranged within the second rotatable range, whereby the third rotation position for turning off the power of the communication unit is not interposed between the first rotation position and the second rotation position; (Battlogg Figures 8a-8c; teaches the non-interposition of the power off mode and the communication modes)
wherein the first rotatable range, in which the first rotation position and the second rotation position are arranged, is provided at an end of the range in which the inserted key is rotatable in the mode switching unit; (Battlogg Figures 8a-8c teache the end of range for the first rotatable range)
wherein among the plurality of rotation positions of the mode switching unit, only rotation positions for turning on the power of the communication unit, which (Battlogg Figures 8a-8c teach the inclusion of the two communication modes as being beside each other)
wherein each of the first rotation position, the second rotation position, and the third rotation position corresponds to a different mode, wherein each mode corresponding respectively to the first rotation position, the second rotation position, and the third rotation position has at least two functionalities including a functionality of controlling the power of the communication unit and a functionality of controlling parts of the electronic apparatus other than the communication unit.  (Battlogg Figures 8a-8c teach the power of the communication unit being utilized to transfer data in the form of music in the radio and engine start mode.  They also teach the power off mode that controls the communication unit and the electronic apparatus itself.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic apparatus with the communications unit in Warner with the known technique of mode switching using a rotational switch in Battlogg because applying the known technique would have yielded predictable results and resulted in an improved system by allowing manual control of the mode switching.
Warner as modified by Battlogg does not disclose, but Mizuno discloses 
(Mizuno Fig. 1; 6 and 61)
wherein a range in which the inserted key is rotatable in the mode switching unit consists of a first rotatable range and a second rotatable ranqe which is outside of the first rotatable range; (Mizuno Fig. 1; 6 and 61)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the electronic apparatus with the communications unit in Warner with the known technique of mode switching using a rotational key switch in Mizuno because applying the known technique would have yielded predictable results and resulted in an improved system by allowing manual control of the mode switching.

Regarding Claims 2, 8 and 10, Warner as modified by Battlogg and Mizuno discloses the electronic apparatus according to claims 1, 7 and 9, wherein the mode switching unit is configured such that different types of keys are insertable into the mode switching unit and rotatable in different ranges depending on the types of the keys. (Mizuno column 1 lines 30-35, different types of keys for the mode switching unit that have different rotatable ranges.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner as modified by Battlogg with Mizuno in order to implement the features of allowing different operators access to different functions, (Mizuno column 1 lines 30-35,) thereby alleviating the need for complicated software access limitations.

Regarding Claims 3, 9 and 11, Warner as modified by Battlogg and Mizuno discloses the electronic apparatus according to claim 2, 8 and 10, wherein: the keys include: 
an operator key for an operator; and (Mizuno column 1 lines 30-35, different types of keys for the mode switching unit that have different rotatable ranges.)
an owner key for an owner, and  (Mizuno column 1 lines 30-35, different types of keys for the mode switching unit that have different rotatable ranges.)
the mode switching unit is configured such that a range in which the operator key is rotatable when it is inserted into the mode switching unit is smaller than a range in which the owner key is rotatable when it is inserted into the mode switching unit. (Mizuno column 1 lines 30-35, different types of keys for the mode switching unit that have different rotatable ranges.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner with Mizuno in order to implement the features of allowing different operators access to different functions, (Mizuno column 1 lines 30-35,) thereby alleviating the need for complicated software access limitations.

Regarding Claims 19, 22 and 25, Warner as modified by Battlogg and Mizuno discloses the electronic apparatus according to claims 1, 7 and 9, wherein: 
the communication unit is switched according to the mode to a first wireless communication method for performing narrow-area wireless communication with the portable terminal or a second wireless communication method for performing wide-area wireless communication with the portable terminal, (Warner ¶0065; When the wireless device is removed from the wired connectivity cradle, the wireless device may be switched from a wired communication mode to a wireless communication mode via activation and deactivation of the appropriate communication modules. The switch from wired to wireless communication mode may be performed automatically by software or firmware running on the wireless device or performed manually at the direction of a user.)
(Warner ¶0064; The wireless device, e.g. EFT terminal 108, includes a hardware module (not shown) that supports secure wireless communication using wireless communication protocols such as Bluetooth, Zigbee, Wi-Fi and other such wireless communication protocols)
the second process includes a process in which wireless communication using the second wireless communication method occurs. (Warner ¶0064; The wireless device, e.g. EFT terminal 108, includes a hardware module (not shown) that supports secure wireless communication using wireless communication protocols such as Bluetooth, Zigbee, Wi-Fi and other such wireless communication protocols.)

Regarding Claims 20, 23 and 26, Warner as modified by Battlogg and Mizuno discloses the electronic apparatus according to claims 19, 22 and 25, wherein: 
the mode switching unit includes a plurality of the first rotation positions all of which are arranged within the first rotatable range, and  (Mizuno Fig. 1; 6)
the second rotation position is not interposed between the first rotation positions. (Mizuno Fig. 1; 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner with Mizuno in order to implement the features of allowing different operators access to different functions, (Mizuno column 1 lines 30-35,) thereby alleviating the need for complicated software access limitations.

Regarding Claims 21, 24 and 27, Warner as modified by Battlogg and Mizuno discloses the electronic apparatus according to claims 1, 7 and 9, wherein the second rotation position is not interposed between the third rotation position and the first rotation position. (Mizuno Fig. 1; 6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Warner with Mizuno in order to implement the features of allowing different operators access to different functions, (Mizuno column 1 lines 30-35,) thereby alleviating the need for complicated software access limitations.

Conclusion
Pertinent prior art made of record but not relied upon in this action include: Fan (Pub. No. US 2010/0155207 A1) and Drinkwater et al. (Patent No. US 9,904,508 B1.) Fan discloses a sliding switch serving to operate the power of 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687


/MEHMET YESILDAG/Primary Examiner, Art Unit 3624